DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2020 and 06/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 11/20/2019 is noted by the Examiner.

Drawings
The drawings are objected to because: “it is unclear how the strain measurement apparatus in Fig. 4 corresponds with Fig. 1 to Fig. 3, the structural relationship between the strain measurement apparatus and the effective stress cell to fully understand the relationship between the elements as described in claim 1.”
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8-14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pabst et al. (US 4,524,626).
Regarding claims 1 and 20, Pabst discloses an effective stress cell and method for measuring effective stress in saturated soil comprising: a sensing diaphragm (28) comprising an outer surface (30) and an inner surface (inner surface of 28), the outer surface (30) for being subjected to total stress “Strain gauge 36 is a standard full bridge electrical foil strain gauge. Strain gauge 36 is electrically connected via electrical wires 42 which pass through an internal channel 44 within frame 12, to a readout instrument 48. Readout instrument 48 may be any standard instrument for registering the pressure on gauge 36” from soil 
    PNG
    media_image1.png
    214
    374
    media_image1.png
    Greyscale
particles and pore-water above the sensing diaphragm (28), the inner surface (inner surface of 28) being opposite to the outer surface (inner surface of 28 “diaphragm 28 is placed into frame 12 such that the outer surface 30 of diaphragm 28 is flush with one surface 20A of frame 12”); a porous diaphragm (32) preventing soil particles below the porous diaphragm (32) from passing through the porous diaphragm (32) and comprising a plurality of pores (38) for allowing pore-water below the porous diaphragm to pass through the porous diaphragm (32 “the pores of filter 32 thus holds back the soil while permitting the water pressure in the soil to be transmitted via the oil to the back of diaphragm 28”); a connector (40) connecting the sensing diaphragm (28) and the porous diaphragm (32) in a way that an interior space surrounded by the inner surface of the sensing diaphragm (28), the porous diaphragm (32) and the connector (40) is formed; and a strain sensor (36)  attached to the inner surface for measuring strain change on the sensing diaphragm (28)  under deflection of the sensing diaphragm (28 “Strain gauge 36 measures the net pressure on diaphragm 28 which is registered on read-out instrument 48”); wherein the plurality of pores (38) allows the pore-water below the porous diaphragm (32) to enter the interior space for filling the interior space with the pore-water to balance pore-water pressures on the outer surface and the inner surface (inner surface of 28) such that the deflection of the sensing diaphragm (28) being only caused by the effective stress such that the effective stress is directly determined by the measured strain change without measuring pore-water pressure in “The value of the effective stress at the X axis thus represents the undisturbed effective stress of the soil, also known as the in situ horizontal stress of the soil”.
Regarding claim 3, Pabst further discloses the outer surface (30) of the sensing diaphragm (28) for contacting the soil particles and the pore-water above the sensing diaphragm “The capillary attraction between oil and the pores of filter 32 thus holds back the soil while permitting the water pressure in the soil to be transmitted via the oil to the back of diaphragm 28.”
Regarding claim 7, Pabst further discloses the plurality of pores (38) is evenly distributed in the porous diaphragm (32, Fig. 4).
Regarding claim 8, Pabst further discloses the connector (40) being a rigid ring (Fig. 3).
Regarding claim 9, Pabst further discloses each of the sensing diaphragm (28; Col. 3 lines 8-10), the porous diaphragm (32; Col. 3, lines 10-11) and the connector (40) comprises steel (Col. 2 lines 64-67).
Regarding claim 10, Pabst further discloses the strain sensor (36) being attached on a center of the inner surface (inner surface of 28) of the sensing diaphragm (28).
Regarding claim 11, Pabst further discloses the strain sensor (36) being a strain gauge (Col. 3 lines 35-40).
Regarding claim 12, Pabst further discloses a protection cover (12) located above the sensing diaphragm (28) in a way that an enclosed space is formed between the protection cover (12) and the sensing diaphragm (Fig. 4), wherein a top surface of the protection cover (12) is for contacting the soil particles and the pore-water above the protection cover (Fig. 4); and an incompressible fluid filling the enclosed space for transmitting the total stress from the soil particles and the pore-water on the protection cover to the outer surface of the sensing diaphragm (Col. 3, lines 3-7).
Regarding claim 13, Pabst further discloses the connector (40) further connects the protection cover (12; Fig. 4).
Regarding claim 14, Pabst further discloses wherein the incompressible fluid is de-aired oil (Col. 3lines 4-7).
Regarding claim 16, Pabst further discloses a system for measuring effective stress in saturated soil comprising: the effective stress cell of claim 1; and a strain measurement apparatus (14) connecting the strain sensor (36) via a signal line for measuring the strain change on the sensing diaphragm (28).
Regarding claim 17, Pabst further discloses a processor (48) for determining the effective stress based on the measured strain change (Col. lines 38-16).
Regarding claim 18, Pabst further discloses the strain sensor (36) is an FBG sensor, the strain measurement apparatus is an optical sensing interrogator (Col. 3 lines 35-41).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-6, 15 and 19 under 35 U.S.C. 103 as being unpatentable over Pabst et al. (US 4,524,626) in view of HU et al. [herein after HU] (CN101413836).
Regarding claim 2, Pabst further discloses the effective stress cell is cylindrical (Fig. 1).
Pabst fails to explicitly disclose having a diameter between 3 cm and 20 cm and a thickness between 10 mm and 20 mm.
The particular range/ size, absent any criticality, is only considered to be the “optimum” range/size of the stress cell used by Prior Art for measuring effective stress in saturated soil that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the type of measurements and or/ intended use, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).
One would do so for the primary purpose of minimizing the disturbance of the soil when the device is embedded therein for testing purposes.
Regarding claim 4, Pabst further discloses the sensing diaphragm having an elastic modulus “Diaphram 28 can be made from any suitable material which exhibits good elastic properties, such as a berrylium copper alloy”.
Pabst fails to explicitly disclose elastic modulus between 193 GPa and 206 GPa, a Poisson's ratio between 0.24 and 0.3, and a yield strain between 0.001 and 0.0015.
The particular range/ size, absent any criticality, is only considered to be the “optimum” range/size of the stress cell used by Prior Art for measuring effective stress in saturated soil that a person having ordinary skill in the art at the time the invention was made would have been able to 
One would do so for the primary purpose of minimizing the disturbance of the soil when the device is embedded therein for testing purposes.
Regarding claim 5, Pabst further discloses the interior space is cylindrical (Fig. 1).
Pabst fails to explicitly disclose a thickness between 8 mm and 18 mm.
The particular range/ size, absent any criticality, is only considered to be the “optimum” range/size of the stress cell used by Prior Art for measuring effective stress in saturated soil that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the type of measurements and or/ intended use, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).
One would do so for the primary purpose of allowing the pressure from the soil to exert on the front side of the diaphragm so as to deflect the diaphragm inwardly
Regarding claim 6, Pabst further discloses the plurality of pores 
Pabst fails to explicitly disclose the pore arrangement density between 2 pores/cm.sup.2 and 5 pores/cm.sup.2, each pore is cylindrical and has a diameter between 0.2 mm and 1 mm.
The particular range/ size, absent any criticality, is only considered to be the “optimum” range/size of the stress cell used by Prior Art for measuring effective stress in saturated soil that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the type of measurements and or/ intended use, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).
One would do so for the primary purpose of minimizing the disturbance of the soil when the device is embedded therein for testing purposes. 
Regarding claim 15, Pabst further discloses plurality of sensor means (14).

HU discloses a temperature sensor located within the interior space for measuring temperature of the interior space “strain sensing sensitivity coefficient, and KT is the fiber grating temperature sensing sensitivity coefficient”.
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of an effective stress cell for measuring effective stress in saturated soil, to modify Stauffer, to include a cable, as taught by HU, for the benefit of providing a device which can accurately attain the relationship between the soil pressure and the wavelength change.
Regarding claim 19, Pabst further discloses wherein the sensing diaphragm (28) is a circular plate (Fig. 3), the strain sensor (36) is an FBG sensor attached on a center of the inner surface (Col. 3 lines 35-41), the processor (48) is configured to calculate the effective stress.
Pabst fails to explicitly disclose with the following equation: σ ′ = 32 .Math. D C .Math. .Math. ha 2 .Math. λ B .Math. .Math. 0 .Math. Δ .Math. .Math. λ B where λ.sub.B0 is a Bragg wavelength of the FBG sensor at an initial state, Δλ.sub.B, is a wavelength shift induced by strain change Δε, C.sub.ε is a coefficient of the FBG sensor corresponding to strain, D is bending stiffness of the circular plate, h is a thickness of the circular plate and a is a radius of the circular plate.
While the cited prior art does not explicitly disclose the particular claimed value, the teachings therein would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization. The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values).  Also, the applicant has 
One would do so for the primary purpose of accurately measuring soil effective stress.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855